Citation Nr: 1755231	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tuberculosis with residuals.

4.  Entitlement to service connection gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal has since been transferred to St. Paul, Minnesota RO.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The merits determination for the issue of entitlement to service connection for tinnitus is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is the result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is the result of exposure to acoustic trauma while serving as a medical specialist in service.  Specifically, he testified that he was assigned to an air defense artillery unit and was exposed to hazardous noise from artillery fire during field exercises and at the firing range.  See Board Hearing Transcript (Tr.) at 3-4. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including tinnitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Here, the Veteran has a current diagnosis of tinnitus.  He competently reported tinnitus in his lay statements and to VA examiners.  In this regard, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, an April 1988 service treatment record (STR) reflects his report of ringing ears and notes that he had tinnitus for 4-5 months.  As such, the first and second elements of service connection are established. 

Regarding the last element, nexus, the record contains both unfavorable and favorable evidence.  Against the claim is the opinion of the October 2014 VA audiologist, who opined the Veteran's tinnitus is not related to service based on the fact that his hearing loss is not consistent with a noise-related hearing loss.  However, the examiner failed to address the Veteran's documented complaints of tinnitus in his STRs and did not consider his reports of continuity since that time.  The April 2012 VA audiologist was unable to provide an opinion without resorting to speculation due to inconsistencies in prior testing results, but did not indicate precisely what facts could not be determined regarding the Veteran's tinnitus.  These opinions are therefore afforded no probative value.

In favor of the claim is the October 2013 opinion of Dr. D.D., who opined that the Veteran's tinnitus had its onset in service, but did not provide a supporting rationale.  Thus, that opinion has no probative value.  The only other opinion concerning nexus stems from the Veteran, who has competently and credibly reported that he has continued to experience recurrent ringing in his ears during and since service.  See Board Hearing Tr. at 7.  Accordingly, as all elements are satisfied, service connection is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his bilateral hearing loss had its onset in service as the result of exposure to acoustic trauma from artillery fire during field exercises and going to the firing range weekly.  In this regard, his STRs contain a July 1984 reference audiogram indicating it was taken prior to initial duty in hazardous noise areas, confirming his exposure to acoustic trauma in service. 

Remand is warranted because the more recent October 2014 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  Specifically, the October 2014 examiner did not provide a thorough rationale, did not discuss any threshold shifts in the service audiograms, and incorrectly stated that the Veteran had normal hearing on discharge, when in fact a May 1988 examiner described the Veteran's hearing loss as "normal except for 25 decibels at 4000 in the left ear."  Thus, an addendum opinion is necessary.  Updated treatment records should also be secured.

Additionally, the issues of entitlement to service connection for tuberculosis with residuals and gastroesophageal reflux disease were denied in a February 2015 rating decision.  In March 2015, the Veteran filed a Notice of Disagreement with the February 2015 rating decision.  To date, however, the RO has not provided the Veteran a Statement of the Case (SOC) with respect to these issues.  Thus, issuance of a SOC is required on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Separately, issue an SOC addressing the Veteran's entitlement to service connection for tuberculosis with residuals and gastroesophageal reflux disease, including appellate rights.

4. Then obtain an addendum opinion from an audiologist other than the April 2012 and October 2014 VA examiners to determine the etiology of the Veteran's hearing loss.  No additional examination is necessary, unless the examiner determines otherwise.  The entire claims file must be made available to, and reviewed by the examiner.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset in, or is otherwise related to service, to include as a result of conceded acoustic trauma therein.  In addressing this question, please discuss (1) any threshold shifts among the audiograms (see January 1984, February 1984, July 1984, January 1988, and April 1988 STRs) and the May 1988 STR showing that hearing was "normal except for 25 decibels at 4000 in the left ear;" (2) the Veteran's statements regarding in-service noise exposure and his assertions of continuous symptomatology (see Board Hearing Tr.); and (3) the fact that the Veteran's tinnitus has been attributed to service, and that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  A complete rationale should be given for all opinions and conclusions expressed.

5. Then readjudicate the claim of entitlement to service connection for bilateral hearing loss.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


